                Case 3:19-cv-00198-BR      Document 1     Filed 02/08/19     Page 1 of 14




 1    Daniel J. Bugbee, OSB #155244
      E-Mail: dbugbee@lawdbs.com
 2    DBS | Law
 3    155 NE 100th St, Suite 205
      Seattle, WA 98125
 4    Telephone: (206) 489-3802
      Facsimile: (206) 973-8737
 5    Attorneys for ECMC
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON
 9

10
      Educational Credit Management                     Case No.
11    Corporation,
                                                        COMPLAINT
12                            Plaintiff,
      v.
13
      William Ghiorso dba Ghiorso Law Offices,
14
                              Defendant.
15

16
     NOW COMES Plaintiff, Educational Credit Management Corporation (ECMC), seeking relief
17
     against William Ghiorso dba Ghiorso Law Offices (“Defendant”), and alleging as follows:
18
                                               PARTIES
19
            1.       ECMC is a private, non-profit Minnesota corporation and guaranty agency and,
20
     pursuant to 20 U.S.C. § 1095a and 34 C.F.R. § 682.410 (b)(9), has the authority to pursue this
21
     lawsuit.
22
            2.       William Ghiorso is the owner of Ghiorso Law Offices, a solo proprietorship
23
     which a principal place of business at 495 State Street, Suite 500, Salem, Oregon, 97301.
24

25

26


      COMPLAINT - PAGE 1
             Case 3:19-cv-00198-BR          Document 1      Filed 02/08/19     Page 2 of 14




 1                                           JURISDICTION

 2          3.        This Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. § 1331,

 3   as a civil action arising under 20 U.S.C. § 1095a(a)(6) and 34 C.F.R. § 682.410(b)(9)(i)(P).

 4                                                VENUE

 5          4.        Because the Defendant resides in Oregon, venue for this action is proper in the

 6   District of Oregon, pursuant to 28 U.S.C. § 1391(c).

 7                                     FACTUAL ALLEGATIONS

 8          5.        Under Title IV, Part B, of the Higher Education Act of 1965 (HEA), Congress

 9   enacted a program in which the federal government encouraged the making of loans by private

10   lenders to finance eligible students’ post-secondary education. See 20 U.S.C. §§ 1071(a),

11   1085(d). The federal government encourages the making of these loans by having the U.S.

12   Secretary of Education pay part of the student’s interest and costs, and guaranteeing repayment

13   of the loan if the student defaults. See 20 U.S.C. § 1078(a), (c). This program is presently

14   known as the Federal Family Education Loan Program (FFELP).

15          6.        To assist the Secretary in implementing and operating the FFELP, the HEA

16   provides that the Secretary may enter into agreements with guaranty agencies. See 20 U.S.C.

17   §1085(j). A guaranty agency guarantees payment of a loan made by an eligible lender and pays

18   the holder of the loan if the student defaults. The Secretary thereafter reimburses the guaranty

19   agency for all or part of these payments under a re-insurance agreement with the agency. See

20   20 U.S.C. § 1078(c). Guaranty agencies also receive funds to administer the FFELP on behalf

21   of the Secretary, including collecting defaulted student loans for which the guaranty agency has

22   paid the holder and received reimbursement from the Secretary. See 20 U.S.C. § 1078(c)(2).

23   When a guaranty agency collects money on a defaulted student loan, it sends the majority of

24   the money to the Secretary and retains a portion to defray costs of collection. See 20 U.S.C. §

25   1078(c)(2)(D).

26


      COMPLAINT - PAGE 2
                Case 3:19-cv-00198-BR      Document 1       Filed 02/08/19      Page 3 of 14




 1          7.       To assist the Secretary and the guaranty agencies in collecting defaulted student

 2   loans, Congress gave guaranty agencies the authority to administratively issue orders to

 3   defaulted borrowers’ employers requiring them to withhold up to fifteen percent (15%) of the

 4   disposable income of these borrowers. See 20 U.S.C. § 1095a. This section explicitly

 5   preempts state laws and sets forth procedures for providing students with due process,

 6   including prior notice of the agency’s intent to withhold, a hearing if requested, and the

 7   issuance of a Withholding Order. See 20 U.S.C. § 1095a(a), (b); 34 C.F.R. § 682.410(b)(9).

 8   This section also provides that guaranty agencies may sue employers who do not deduct and

 9   pay over as directed in the Withholding Order. See 20 U.S.C. § 1095(a)(6); 34 C.F.R. §

10   682.410(b)(9)(i)(P).

11          8.       ECMC is a guaranty agency under the FFELP.

12          9.       William L. Ghiorso (Borrower) owes a student loan debt to ECMC that is in

13   default.

14          10.      Borrower owns his own business, which he works at and is believed to earn

15   income from.

16          11.      As Borrower’s employer, Defendant pays wages to Borrower.

17          12.      On February 13, 2018, ECMC served Borrower with the required thirty (30) day

18   Notice Prior To Wage Withholding. A true and correct copy of the Notice is attached as

19   Exhibit A.

20          13.      Because no hearing was requested under 20 U.S.C. § 1095a(a)(5)(b), ECMC

21   issued an Order of Withholding from Earning (the “Withholding Order”) on March 20, 2018. A

22   true and correct copy of the Withholding Order is attached as Exhibit B.

23          14.      No representative or officer of the Defendant contacted ECMC regarding the

24   Withholding Order, and Defendant did not remit any of the Borrower’s wages in accordance

25   with the Withholding Order. Therefore ECMC sent Defendant a Notice of Employer Non-

26   Compliance (the Second Notice) on May 4, 2018 requesting compliance with the Withholding


      COMPLAINT - PAGE 3
              Case 3:19-cv-00198-BR         Document 1      Filed 02/08/19     Page 4 of 14




 1   Order. A true and correct copy of the Second Notice is attached as Exhibit C.

 2            15.   On January 11, 2019 ECMC sent Defendant a demand letter further requesting

 3   compliance with the Withholding Order. A true and correct copy of the letter is attached as

 4   Exhibit D.

 5            16.   Defendant has, at all relevant times, refused to comply with the Withholding

 6   Order.

 7                                VIOLATION OF 20 U.S.C. § 1095a

 8            17.   Based on the foregoing, Defendant is in violation of 20 U.S.C. § 1095a, which

 9   provides that guaranty agencies, such as ECMC, may administratively garnish up to fifteen

10   percent (15%) of the disposable earnings of defaulted student loan borrowers by issuing a

11   Withholding Order to the borrower’s employer.

12            18.   Because Defendant has failed to comply with the Withholding Order,

13   Defendant, pursuant to 20 U.S.C. § 1095a(a)(6), is liable for any and all amounts it failed to

14   withhold following receipt of the Withholding Order.

15            19.   The amount due to ECMC is fifteen percent (15%) of Borrower’s disposable

16   earnings, or such lesser amount, as required by 15 U.S.C. § 1673, from the date of Defendant’s

17   receipt of the Withholding Order to the date Borrower ceases to be employed by Defendant or

18   the date this court enters judgment.

19            20.   Pursuant to 20 U.S.C. § 1095a(a)(6), ECMC is entitled to its’ attorneys’ fees

20   and costs associated with pursuing this action and, in the court’s discretion, punitive damages.

21                                            INJUNCTION

22            21.   Based on Defendant’s continuing refusal to comply with the terms of the

23   Withholding Order, ECMC seeks a mandatory injunction requiring Defendant to withhold and

24   remit fifteen percent (15%) of Borrower’s disposable earnings, or the amount required under

25   15 U.S.C. § 1673, if less, until Borrower’s student loan debt is paid in full or Borrower

26   terminates his/her employment with Defendant, whichever occurs earlier.


      COMPLAINT - PAGE 4
             Case 3:19-cv-00198-BR          Document 1      Filed 02/08/19      Page 5 of 14




 1

 2          22.     ECMC does not have an adequate remedy at law to prevent the multiplicity of

 3   lawsuits that would result from a continuing violation of 20 U.S.C. § 1095a by Defendant and,

 4   thus, is entitled to injunctive relief in addition to damages for Defendant’s past violations.

 5   WHEREFORE, ECMC respectfully requests this Court grant ECMC:
 6
            1.      An injunction requiring the appropriate amount of money to be withheld from
 7
                    Borrower’s wages and remitted to ECMC until Borrower’s defaulted student
 8
                    loan debt is either paid in full or he/she no longer works for Defendant;
 9
            2.      Damages in the amount that Defendant should have withheld from Borrower’s
10
                    wages;
11
            3.      Attorneys’ fees and costs;
12
            4.      Punitive damages;
13
            5.      Pre and post-judgment interest on this amount, as allowed by law; and,
14
            6.      Such other relief as the Court deems appropriate.
15

16   DATED this 8th day of February, 2019.
17
                                                           s/Daniel J. Bugbee __________
18                                                         Daniel J. Bugbee, OSB #155244
                                                           DBS Law
19                                                         Attorneys for Plaintiff
20

21

22

23

24

25

26


      COMPLAINT - PAGE 5
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 6 of 14




                              EXHIBIT A
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 7 of 14
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 8 of 14
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 9 of 14
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 10 of 14
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 11 of 14
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 12 of 14
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 13 of 14



                           EXHIBIT B
Case 3:19-cv-00198-BR   Document 1   Filed 02/08/19   Page 14 of 14




                         EXHIBIT C
